DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
Claims 1-8, 12-15, 17-18, 20 and 22 are pending in the present application.
Applicants elected previously without traverse the invention of Group II, drawn to a method for treating an ischemic heart in a subject comprising administering autologous miR-375 inhibited stem cell into the subject.  Applicants further elected the following species: (i) SEQ ID NO: 1; and (ii) intravenous administration.
Claims 1-7 and 20 were withdrawn previously from further consideration because they are directed to non-elected inventions.  Claim 12 was also withdrawn previously from further consideration because it is directed to a non-elected species.
Accordingly, claims 8, 13-15, 17-18 and 22 are examined on the merits herein with the above elected species.

Response to Amendment
	All of the 103 rejections based on Webster (US 2013/0302293) in view of Dzau et al (US 2008/0070830), Shen et al (US 2009/0281167), Reddi et al (Cancer Gene Therapy 20:267-275, 2013), and Elmen et al (US 8,163,708) were withdrawn upon further consideration and in light of Applicant’s arguments filed on 10/24/2022 regarding to the teachings of the Elmen reference.  It is noted that although Elmen et al disclosed a pharmaceutical composition comprising short single stranded oligonucleotides which are complementary to human microRNAs selected from the group of miR19b, miR21, mir122a, miR155 and miR375, and the human miR-375 target having the sequence of SEQ ID NO: 5 (5’-UUUGUUCGUUCGGCUCGCGUGA-3’); Elmen et al did not teach explicitly an anti-miR375 molecule comprising SEQ ID NO: 1 (20-nucleotide sequence) of the present application.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13-14 and 17-18 are still rejected under 35 U.S.C. 103 as being unpatentable over Webster (US 2013/0302293) in view of Dzau et al (US 2008/0070830), Shen et al (US 2009/0281167), Reddi et al (Cancer Gene Therapy 20:267-275, 2013), and Stoffel et al (US 7,365,058).  This is a new ground of rejection.
Webster already disclosed at least a method of treating an ischemia-related disease such as a coronary artery disease (CAD) in a subject (e.g., human subject), the method comprises: (a) isolating autologous stem cells or progenitor cells having pro-angiogenic potential (e.g., CD34+EPC, mesenchymal stem cells derived from bone marrow); (b) transducing/transfecting the cells with at least one nucleic acid encoding antagomirs (antisense) to miRs 16, 21, 92a, 155 and others; and (c) administering the ex vivo transduced/transfected cells into the subject by any suitable route (e.g., intravenously or directly to a target site) (see at least the Abstract; Summary; section titled “Methods of autologous progenitor/stem cell therapy” on pages 8-9; paragraphs 24, 33 and 36).  Webster defined the term “antagomir” to encompass single stranded, double stranded, partially double stranded and hairpin structured chemically modified oligonucleotides that suppress or knockdown a microRNA in a sequence-dependent manner (first sentence of paragraph 24).  Webster also stated “In summary, CD34+/Lin- endothelial progenitor cells from CAD patients have multiple dysregulated (up and down-regulated) micro-RNAs that results in parallel dysregulation of multiple genes that regulate survival, proliferative and pro-angiogenic functions.  We predict that these changes are responsible for the poor outcome of autologous stem cell therapy for CAD and PAD.  We have also observed that the MSCs isolated from bone marrow of patients with CAD have significantly reduce proliferation compared with MSCs from healthy volunteers.  We predict that the microenvironment of tissues of patients with CAD, that may be pro-inflammatory, affects the expression of specific micro RNAs and promotes cellular dysfunction that precludes effective autologous cell therapy of multiple cell types.  Manipulation of single or multiple micro-RNAs may reverse some of these defects and regain therapeutic activity” (paragraph [0008]).
Webster does not teach specifically a method of treating an ischemia-related disease such as a coronary artery disease (CAD) in a human subject by administering to the subject syngeneic stem cells or progenitor cells having pro-angiogenic potential that have been transduced/transfected ex vivo with at least one nucleic acid encoding antagomir to miR-375, and wherein said antagomir to miR-375 comprises the sequence of SEQ ID NO: 1. 
	Before the effective filing date of the present application (11/18/2014), Drau et al already taught methods of promoting healing of an injured tissue such as injured and/or ischemic heart by enhancing the homing/migration and enhancing engraftment of transplanted genetically modified cells (e.g., adult bone marrow derived cells such as mesenchymal stem cells (MSCs) or hematopoietic stem cells such as endothelial progenitor cells (EPCs)) into the injured and/or ischemic heart (Abstract and Summary of the Invention).  Drau et al stated “Preferably, the donor and recipient are of the same species; more preferably, the donor and recipient are genetically similar (or the same) at major histocompatibility loci.  For example, an autologous transplant (self donor of bone marrow-derived mesenchymal stem cells), a syngeneic transplant (identical twin donor), or allogeneic transplant (related donor, unrelated donor, or “mismatched” donor) is performed” (paragraph [0014]).
Additionally, Shen et al already taught a method of stimulating vascularization in a subject having or at risk of developing coronary artery disease (CAD), cardiac failure or ischemic CAD by administering to the subject at least one or more inhibitors of miR-184, miR-31, miR-150, miR-375, miR-16 and others (see at least the Abstract; Summary of the Invention; particularly paragraphs 13, 53; Table 1 and example 1).  In example 1, Shen et al examined miRNA expression during retinal neovascularization using a murine model of oxygen-induced, ischemic retinopathy that results in reproducible, proliferative retinal neovascularization; and they stated “Nine miRNA (mmmu-miR-184, -31, -150, -409, -375, -129-5p, -124a, -29a, and -129-3p) had significantly reduced expression during neovascularization of ischemic retinas” (bottom of paragraph [0222]).
	Moreover, Reddi et al already disclosed that PAX8/PPARγ fusion protein (PPFP) inhibits aggressive tumorigenesis in vivo by decreasing neovascularization in human thyroid and mouse xenograft tumors; and PPFP upregulates tumor suppressor miRNAs miR-122 and miR-375 (Page 267, left column, last sentence continues to first sentence on right column).  Reddi et al also demonstrated that PPFP-mediated upregulation of tumor suppressor miRNAs miR-122 and miR-375 is associated with decreased angiogenesis, decreased cell proliferation and decreased tumor growth in the anaplastic thyroid cancer (ATC) cell line BHT-101 in vitro and in vivo (Abstract; section titled “Tumor inhibition by PPFP in select ATC cell lines involves upregulation of tumor suppressor microRNAs miR-122 and miR-375”; and Figures 1-2).
Furthermore, Stoffel et al also disclosed at least a single-stranded anti-miR-375 molecule comprising the sequence of SEQ ID NO: 41 (22-nucleotide sequence) in which the sequence of its nucleotides 2-21 is 100% identical to the sequence of SEQ ID NO: 1 of the present application for in vitro, ex vivo and in vivo applications, including for treating diabetes in a mammal since miR-375 has been demonstrated to be an inhibitor of insulin secretion in MIN6 cells (glucose responsive murine pancreatic cell line cells) (see at least the Abstract; Summary of the Invention; particularly col. 14, first paragraph continues to fifth paragraph on col. 18; Table F; example 3; issued claims 1-33; and the attached sequence search below).  Stoffel et al also taught that the anti-miR-375 molecule can be modified and comprising a modified ribonucleotide moiety that has a methylene bridge between the 2’-oxygen atom and the 4’-carbon atom, and an oligonucleotide molecule comprising such modified ribonucleotide moieties is generally referred as locked nucleic acid (LNA) (col. 10, lines 5-18; col. 15, lines 35-37; Structure 5 in Fig. 1; and issued claims 1, 5 and 12).  
It would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify a method of treating an ischemia-related disease in a human subject of Webster by also administering to the subject syngeneic stem cells or progenitor cells having pro-angiogenic potential that have been transduced/transfected ex vivo with at least one nucleic acid encoding antagomir to miR-375, including an antogomir comprising SEQ ID NO: 1, in light of the teachings of Dzau et al, Shen et al, Reddi et al, and Stoffel et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Dzau et al already taught at least using transplanted syngeneic cells (e.g., MSCs and/or EPCs) for treating injured and/or ischemic heart in a patient; Shen et al also taught a method of stimulating vascularization in a subject having or at risk of developing coronary artery disease (CAD), cardiac failure or ischemic CAD by administering to the subject at least one or more inhibitors of miR-375 and miR-16, along with the identification that miR-375 is one of nine miRNAs which expression is significantly reduced during neovascularization of ischemic retinas; and Reddi et al disclosed that PAX8/PPARγ fusion protein (PPFP) inhibits aggressive tumorigenesis in vivo by decreasing neovascularization in human thyroid and mouse xenograft tumors; and PPFP upregulates tumor suppressor miRNAs miR-122 and miR-375.  Moreover, Stoffel et al also taught successfully using a single-stranded anti-miR-375 molecule comprising the sequence of SEQ ID NO: 41 (22-nucleotide sequence) in which the sequence of its nucleotides 2-21 is 100% identical to the sequence of SEQ ID NO: 1 of the present application for in vitro, ex vivo and in vivo applications, including the anti-miR-375 molecule comprising at least one modified ribonucleotide moiety that has a methylene bridge between the 2’-oxygen atom and the 4’-carbon atom.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Webster, Dzau et al, Shen et al, Reddi et al, and Stoffel et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified method resulting from the combined teachings of Webster, Dzau et al, Shen et al, Reddi et al, and Stoffel et al is indistinguishable and encompassed by the presently claimed invention. Since the transduced/transfected syngeneic stem cells or progenitor cells having pro-angiogenic potential (e.g., bone marrow-derived MSCs and/or EPCs) in the modified method can withstand the adverse proinflammatory microenvironment of tissues in patients with CAD or other ischemic heart disease, they can survive, proliferate and/or at least differentiate into endothelial cells to yield more effective therapeutic results at the injured/ischemic heart via enhanced or increased angiogenesis, which in turn would result in fewer cardiomyocytes of the treated subject undergoing apoptosis as compared to an untreated subject.  Please noting that Webster already predicted that the microenvironment of tissues of patients with CAD, that may be pro-inflammatory, affects the expression of specific micro RNAs and promotes cellular dysfunction that precludes effective autologous cell therapy of multiple cell types; and manipulation of single or multiple micro-RNAs may reverse some of these defects and regain therapeutic activity.  Moreover, Dzau et al stated clearly “cardiomyocytes undergoing apoptosis due to an ischemic or reperfusion related injury” (last sentence of paragraph [0014]).
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related in part to the above new ground of rejection in the Amendment filed on 10/24/2022 (pages 5-8) have been fully considered, but they are respectfully not found persuasive for the following reasons.  
Applicant argued basically that the previous combination of Webster, Dzau, Shen, Reddi and Elmen does not provide a reasonable expectation of success for the use of miRNA-inhibited stem cells to reduce apoptosis of cardiomycytes in ischemic heart disease of the presently claimed invention, particularly the Elmen reference does not teach or suggest using bone marrow-derived stem cells that have been treated with SEQ ID NO: 1 (20-amino-acid sequence) to reduce apoptosis of cardiomyocytes in ischemia-related heart disease.  In contrast to SEQ ID NO: 1 of the present application, the therapeutic antagomirs taught by Elmen in the form of SEQ ID Nos. 47-55 are different in composition, length, modification and annealing properties.  Applicant also argued that each component of the miRNA therapeutic (length, sequence composition, annealing properties, and modifications) together and individually contribute to the difficult “efficient delivery of miR modulators to the target cell/tissue, regulation of target expression and minimal nonspecific interactions”, and the length and modifications of the siRNA would make delivery, targeting, and base pairing unpredictable as taught by the 2021 Momin reference (Exhibit A).  Applicant also argued cited several post-filing publications in the form of Exhibits B-E, describing that miR-375 knockdown does not alter cell viability, growth, or morphology and that miR-375 knockdown has different effects in WaGa, MKL-1 and MCC cell lines than would be hypothesized by other reports, including no effect at all despite its upregulation in inflammatory stimulus, to show that the effect of miR-375 levels on cellular signaling are inherently unpredictable and one cannot predict the likely outcome for an experiment.
First, with respect to the deficiency of the Elmen reference on the limitation “wherein the inhibitor of miR-375 comprises an oligonucleotide comprising at least one nucleotide sequence selected from the group consisting of SEQ ID NO: 1 and SEQ ID NO: 2”, with SEQ ID NO: 1 is the elected species, please refer to the above new ground of 103 rejection, particularly the teachings of Stoffel et al. 
Second, the instant claims encompass a method of treating an ischemic heart in a mammalian recipient subject, the method comprising:  (i) isolating a stem cell from a donor subject of the same species as the mammalian recipient subject, wherein the stem cell is a bone marrow-derived angiogenic progenitor cell (BMAPC); (ii) contacting the isolated stem cell with an effective amount of an inhibitor of miR-375, thereby generating an miR-375 inhibited stem cell, wherein the inhibitor of miR-375 comprises an oligonucleotide comprising at least one nucleotide sequence selected from the group consisting of SEQ ID NO: 1 (elected species) and SEQ ID NO:2; and (iii) administering the miR-375 inhibited stem cell to the mammalian recipient subject, wherein said mammalian recipient subject has an ischemic heart, wherein said miR-375 inhibited stem cell is syngeneic to said recipient subject having an ischemic heart, and wherein fewer cardiomyocytes of the recipient subject having an ischemic heart undergo apoptosis as compared to an untreated subject having an ischemic heart. Please note that the term “comprises” or “comprising” is an open language term, and in this instance at least the inhibitor of miR-375 is not necessarily limited to an oligonucleotide consisting of SEQ ID NO: 1 (20-mer sequence), and according to the Sequence Listing filed on 05/18/2017 SEQ ID NO: 1 is not even a LNA modified sequence.  Moreover, none of the claims requires any particular therapeutic efficacy as long as fewer cardiomyocytes of a treated recipient subject having an ischemic heart undergo apoptosis as compared to an untreated subject having an ischemic heart.
Third, with respect to the Shen reference it already taught clearly and explicitly a method of stimulating vascularization in a subject having or at risk of developing coronary artery disease (CAD), cardiac failure or ischemic CAD by administering to the subject at least one or more inhibitors of miR-184, miR-31, miR-150, miR-375, miR-16 and others (see at least the Abstract; Summary of the Invention; particularly paragraphs 13, 53; Table 1 and example 1).  In example 1, Shen et al examined miRNA expression during retinal neovascularization using a murine model of oxygen-induced, ischemic retinopathy that results in reproducible, proliferative retinal neovascularization; and they stated “Nine miRNA (mmmu-miR-184, -31, -150, -409, -375, -129-5p, -124a, -29a, and -129-3p) had significantly reduced expression during neovascularization of ischemic retinas” (bottom of paragraph [0222]).  Accordingly, the Shen reference does not merely describe miR-375 as one of a laundry list of microRNAs upregulated in ischemic retina; and there is no requirement whatsoever that the Shen reference has to provide any mechanistic explanation how miR-375 inhibitor (not miR-375) might promote neovascularization/vascularization in a subject having or at risk of developing coronary artery disease (CAD), cardiac failure or ischemic CAD.
Fourth, with respect to the Reddi reference although the authors stated “Multiple mechanisms appear to be involved in PPFP-mediated growth inhibition, including upregulation of tumor suppressor microRNAs, miR-122 and miR-375 (Figure 2) that is associated with decreased angiogenesis and cell proliferation, respectively, in the BHT-101-PPFP cell line” (page 272, paragraph on left column), data shown in Figure 2 a) and c) do not rule out that upregulation of miR-375 might also involve in decreasing angiogenesis in the BHT-101-PPFP cell line, particularly with significant upregulation of both miR-375 and miR-122 in the same cell line.  This is also consistent with the teachings of the Shen reference as discussed above in that at least one or more inhibitors of miR-184, miR-31, miR-150, miR-375, miR-16 can be used to stimulate vascularization in a subject having or at risk of developing coronary artery disease (CAD), cardiac failure or ischemic CAD.  There is no requirement whatsoever that the Reddi reference has to provide evidence demonstrating that upregulation of miR-375 directly inhibits angiogenesis.  In contrast to the teachings of the cited Shen reference and Reddi reference, Applicant failed to provide even a single reference before the effective filing date of the present application (11/18/2014) teaching or suggesting that miR-375 has no role or opposite effect to that taught by Shen and Reddi (e.g., at least a proangiogenic function/role mediated by miR375-inhibitor). 
Fifth, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify a method of treating an ischemia-related disease in a human subject of Webster by also administering to the subject syngeneic bone-marrow derived stem cells or progenitor cells having pro-angiogenic potential (or BMAPC) that have been transduced/transfected ex vivo with at least one nucleic acid encoding antagomir to miR-375, including an antogomir comprising SEQ ID NO: 1, because Dzau et al already taught at least using transplanted syngeneic cells (e.g., MSCs and/or EPCs) for treating injured and/or ischemic heart in a patient; Shen et al also taught a method of stimulating vascularization in a subject having or at risk of developing coronary artery disease (CAD), cardiac failure or ischemic CAD by administering to the subject at least one or more inhibitors of miR-375 and miR-16, along with the identification that miR-375 is one of nine miRNAs which expression is significantly reduced during neovascularization of ischemic retinas; and Reddi et al disclosed that PAX8/PPARγ fusion protein (PPFP) inhibits aggressive tumorigenesis in vivo by decreasing neovascularization in human thyroid and mouse xenograft tumors; with PPFP upregulates tumor suppressor miRNAs miR-122 and miR-375.  Moreover, Stoffel et al also taught successfully using a single-stranded anti-miR-375 molecule comprising the sequence of SEQ ID NO: 41 (22-nucleotide sequence) in which the sequence of its nucleotides 2-21 is 100% identical to the sequence of SEQ ID NO: 1 of the present application for in vitro, ex vivo and in vivo applications, including the anti-miR-375 molecule comprising at least one modified ribonucleotide moiety that has a methylene bridge between the 2’-oxygen atom and the 4’-carbon atom.  
Sixth, the modified method resulting from the combined teachings of Webster, Dzau et al, Shen et al, Reddi et al, and Stoffel et al is indistinguishable and encompassed by the presently claimed invention. Since the transduced/transfected syngeneic stem cells or progenitor cells having pro-angiogenic potential (e.g., bone-marrow derived MSCs and/or EPCs) in the modified method can withstand the adverse proinflammatory microenvironment of tissues in patients with CAD or other ischemic heart disease, they can survive, proliferate and/or at least differentiate into endothelial cells to yield more effective therapeutic results at the injured/ischemic heart via enhanced or increased angiogenesis, which would in turn result in fewer cardiomyocytes of the treated subject undergoing apoptosis as compared to an untreated subject.  Please noting that Webster already predicted that the microenvironment of tissues of patients with CAD, that may be pro-inflammatory, affects the expression of specific microRNAs and promotes cellular dysfunction that precludes effective autologous cell therapy of multiple cell types; and manipulation of single or multiple micro-RNAs may reverse some of these defects and regain therapeutic activity.   Particularly, Webster stated “In summary, CD34+/Lin- endothelial progenitor cells from CAD patients have multiple dysregulated (up and down-regulated) micro-RNAs that results in parallel dysregulation of multiple genes that regulate survival, proliferative and pro-angiogenic functions.  We predict that these changes are responsible for the poor outcome of autologous stem cell therapy for CAD and PAD” (paragraph [0008]), and in light at least of the pro-angiogenic function/role mediated by an inhibitor of miR-375 as taught and/or suggested by both the Shen reference and the Reddi reference.  Moreover, please note that the Shen reference also taught using an inhibitor of miR-16 to stimulate vascularization in a subject having or at risk of developing coronary artery disease (CAD), cardiac failure or ischemic CAD, while the primary Webster reference also taught using ex vivo transduced/transfected autologous stem cells or progenitor cells having pro-angiogenic potential (e.g., CD34+EPC and/or mesenchymal stem cells derived from bone marrow) with at least one nucleic acid encoding antagomir (antisense) to miR-16 for treating an ischemia-related disease such as a coronary artery disease in a subject.  Accordingly, there is nothing that is surprising or unexpected in the administration of miR-375 inhibited BMAPCs into a mammalian subject having an ischemic heart results in reduced the number of cardiomyocytes undergoing apoptosis as compared to an untreated subject, even though none of Webster, Dzau, Shen, Reddi and Stoffel explicitly discloses reduced apoptosis of cardiomyocytes in ischemia-related heart disease.  Dzau et al already stated clearly “cardiomyocytes undergoing apoptosis due to an ischemic or reperfusion related injury” (last sentence of paragraph [0014]). 
Eighth, as for Applicants' argument implying that the cited references do not provide any suggestion or motivation to make the combination argued by the examiner, Examiner would like to recite a paragraph from in re Oetiker, 977, F.2d 1443, 1448 (Fed. Cir. 1992).
"[T]here must be some teaching, reason, suggestion, or motivation found "in the prior art" or "in the prior art references" to make a combination to render an invention obvious within the meaning of 35 U.S.C. 103 (1998).  Similar language appears in a number of opinions and if taken literally would mean that an invention cannot be held to have been obvious unless something specific in a prior art reference would lead an inventor to combine the teachings therein with another piece of prior art.  This restrictive understanding of the concept of obviousness is clearly wrong….  While there must be some teaching, reason, suggestion, or motivation to combine existing elements to produce the claimed device, it is not necessary that the cited references or prior art specifically suggest making the combination….  In sum, it is off the mark for litigants to argue, as many do, that an invention cannot be held to have been obvious unless a suggestion to combine the prior art teachings is found in a specific reference."

Although the cited artisans do not specifically point out a motivation to in their disclosure, an ordinarily skilled artisan would have been able to identify the need for the combination of the teachings without the disclosure of the instant application.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Seventh, the standard under 35 U.S.C. 103 is a “reasonable” expectation of success.  An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Webster, Dzau et al, Shen et al, Reddi et al, and Stoffel et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art for the reasons and/or rationales discussed above.
Eighth, please note that the factual inquires for establishing a background for determining obviousness under 35 U.S.C. 103 must be made at or before the effective filing date of the present application (11/18/2014).  Thus, the state of the art and the teachings cited in all post-filing publications in the form of Exhibits A-E are not relevant.  Nevertheless, it is noted that the 2021 general review on the challenges and opportunities in the development of microRNA therapeutics (Exhibit A) for an in vivo gene therapy, and not for an ex vivo cell therapy of the presently claimed invention; and Exhibits B-E are all related specifically to the role of miR-375 in Merkel Cell Carcinoma.  Before the effective filing date of the present application (11/18/2014), Yan et al (Int. J. Cancer: 135:1011-1018, 2014) already stated “MiR-375 was first identified as a pancreatic islet-specific miRNA regulating insulin secretion.  However, further study revealed that miR-375 is a multifunctional miRNA participated in pancreatic islet development, glucose homeostasis, mucosal immunity, lung surfactant secretion and more importantly, tumorigenesis.  Recently, miR-375 has been found significantly downregulated in multiple types of cancer, and suppresses core hallmarks of cancer by targeting several important oncogenes like AEG-1, YAP1, IGF1R and PDK1…Reduced expression of miR-375 in tissue or circulation may indicate the presence of neoplasia as well as a poor prognosis of many malignant cancers.  Moreover, miR-375 stands for a promising direction for developing targeted therapies due to its capacity to inhibit tumor cell growth in vitro and in vivo” (Abstract).  Jung et al (Molecular Cancer 13:80, 15 pages, 2014) also disclosed that miR-375-mediated suppression of multiple oncogenic components in HPV-associated carcinogenesis that results in cell cycle arrest and cell proliferation inhibition (Abstract). The teachings of both the Yan and the Jung references are compatible with the role in miR-375 or miR-375 inhibitor that is taught by Shen et al, Reddi et al and Stoffel et al as set forth in the above new ground of rejection.  Thus, once again there is nothing that is unexpected nor surprising; and an ordinary skilled artisan would have a reasonable expectation of success to arrive at the presently claimed invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Webster (US 2013/0302293) in view of Dzau et al (US 2008/0070830), Shen et al (US 2009/0281167), Reddi et al (Cancer Gene Therapy 20:267-275, 2013) and Stoffel et al (US 7,365,058) as applied to claims 8, 13-14 and 17-18 above, and further in view of Krishnamurthy et al (Circ. Res. 109:1280-1289, 2011; IDS).
The combined teachings of Webster, Dzau et al, Shen et al, Reddi et al and Stoffel et al were presented above.  However, none of the cited references teaches that the method further comprises administering to a mammalian subject an effective amount of IL-10.
Before the effective filing date of the present application, Krishnamurthy et al already demonstrated that IL-10 increases transplanted EPC survival and function in the myocardium leading to attenuation of myocardial infarction (MI)-induced left ventricular dysfunction and remodeling (see at least the Abstract; sections titled “Systemic IL-10 therapy enhances retention and survival of transplanted EPCs in the ischemic myocardium” and “IL-10 therapy augments EPC-mediated neovascularization in the ischemic myocardium”).
Accordingly, it would have been obvious before the effective filing date of the present application to further modify the combined teachings of Webster, Dzau et al, Shen et al, Reddi et al and Stoffel et al by further administering to the human subject an effective amount of IL-10, in light of the teachings of Krishnamurthy et al as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modification because Krishnamurthy et al demonstrated successfully that IL-10 increases transplanted EPC survival and function in the myocardium leading to attenuation of myocardial infarction (MI)-induced left ventricular dysfunction and remodeling.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Webster, Dzau et al, Shen et al, Reddi et al, Stoffel et al and Krishnamurthy et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s argument related in part to the above new ground of rejection in the Amendment filed on 10/24/2022 (page 9) has been fully considered, but it is respectfully not found persuasive for the following reason.  
Applicant argued basically that the Krishnamurthy reference does not cure at least the deficiencies of the Webster, Dzau, Shen, Reddi and Elmen references for the reasons discussed in the rejection of claims 8, 13-14 and 17-18 above simply via the art of administering an effective amount of IL-10.
First, please refer to the Examiner’s same responses to Applicant’s arguments on the rejection of claims 8, 13-14 and 17-18 above related to the new ground of rejection.  
Second, the Krishnamurthy reference was cited mainly to supplement the combined teachings of Webster, Dzau, Shen, Reddi and Stoffel references on the limitation of dependent claim 15 which recites the limitation “wherein the method further comprises administering the subject an effective amount of IL-10”, and particularly Krishnamurthy et al already demonstrated successfully that IL-10 increases transplanted EPC survival and function in the myocardium leading to attenuation of myocardial infarction (MI)-induced left ventricular dysfunction and remodeling.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Webster (US 2013/0302293) in view of Dzau et al (US 2008/0070830), Shen et al (US 2009/0281167), Reddi et al (Cancer Gene Therapy 20:267-275, 2013) and Stoffel et al (US 7,365,058) as applied to claims 8, 13-14 and 17-18 above, and further in view of Ito et al (PNAS106:8689-8694, 2009; IDS) and Engel et al (US 8,912,186). 
 The combined teachings of Webster, Dzau et al, Shen et al, Reddi et al and Stoffel et al were presented above.  However, none of the cited references teaches that the method further comprises administering to a mammalian subject an effective amount of PDK-1 activator.
Before the effective filing date of the present application, Ito et al already demonstrated that PDK-1 plays a role in the regulation of normal cardiac function by preventing cardiomyocyte apoptosis and by preserving responsiveness to beta-adrenergic stimulation via a model of temporally regulated inactivation of Pdk1 specifically in the adult heart (see at least the Abstract).  Ito et al concluded “In this regard, up-regulation of PDK1 in the hearts may emerge as a potential therapeutic strategy for heart failure” (page 8693, right col., last sentence of second last paragraph).
Additionally, Engel et al already disclosed at least small-molecule activators of PDK-1 for treating diseases associated with AGC kinases, PDK1 signaling and PKB signaling such as chronic inflammation and diabetes (see at least the Abstract; col. 7, lines 40-50; col. 8, lines 31-34; col. 10, lines 25-37; col. 12, lines 47-57; and Tables 1 and 3).  Table 1 lists various examples for compounds which selectively activate PKD-1, while Table 3 lists various allosteric activators of PDK1. 
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled in the art to further modify the combined teachings of Webster, Dzau et al, Shen et al, Reddi et al and Stoffel et al by further administering to the human subject at least an effective amount of PDK-1 activator in the form of small-molecule compounds, in light of the teachings of Ito et al and Engel et al as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modification because Ito et al already demonstrated that PDK-1 plays a role in the regulation of normal cardiac function by preventing cardiomyocyte apoptosis and by preserving responsiveness to beta-adrenergic stimulation; while Engel et al already disclosed at least small-molecule activators of PDK-1 in the form of a pharmaceutical composition for treating diseases associated with AGC kinases, PDK1 signaling and PKB signaling.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Webster, Dzau et al, Shen et al, Reddi et al, Stoffel et al, Ito et al and Engel et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related in part to the above new ground of rejection in the Amendment filed on 10/24/2022 (pages 9-10) have been fully considered, but they are respectfully not found persuasive for the following reason.  
Applicant argued basically that none of Ito and Engel alone or in combination cures at least the deficiencies of Webster, Dzau, Shen, Reddi and Elmen references for the reasons discussed in the rejection of claims 8, 13-14 and 17-18 above since none of Ito and Engel teaches the use of miRNA-inhibited BMAPCs for treating ischemic heart disease, nor is there any reasonable expectation that such a BMAPC would be useful for promoting cardiomyocyte regeneration and reducing apoptosis, particularly the unpredictability of developing miR therapeutics alone as described by the 2021 Momin reference (Exhibit A) with the statement “Less than twenty miR therapeutics have entered clinical trials, and none progressed to phase III trials….suggest unexplainable hurdles in the development of miR therapeutics”.
First, please refer to the Examiner’s same responses to Applicant’s arguments on the rejection of claims 8, 13-14 and 17-18 above related to the new ground of rejection.  Once agin, please note that the factual inquires for establishing a background for determining obviousness under 35 U.S.C. 103 must be made at or before the effective filing date of the present application (11/18/2014).  Thus, the state of the art and the teachings cited in all post-filing publications in the form of Exhibits A-E are not relevant.  Nevertheless, it is noted at least that the 2021 general review on the challenges and opportunities in the development of microRNA therapeutics (Exhibit A) for an in vivo gene therapy, and not for an ex vivo cell therapy of the presently claimed invention.
Second, the Ito reference and the Engel reference were cited mainly to supplement the combined teachings of Webster, Dzau, Shen, Reddi and Stoffel on the limitation of dependent claim 22 which recites the limitation “wherein the method further comprises administering the subject an effective amount of PDK-1 activator”.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Ouaamari et al.  (Diabetes 57:2708-2717, 2008) disclosed miR-375 directly targets 3’-Phosphoinositide-dependent protein kinase-1 (PDK1) and reduces its protein level, and regulates glucose-induced biological responses in pancreatic beta-cells (Abstract).
2.	King et al (J. Biol. Chem. 275:18108-18113, 2000) disclosed sphingosine as a novel activator of 3-phosphoinositide-dependent kinase 1 (PDK-1).
3.	Vant’t Hof et al (Cytotherapy 9:477-487, 2007) disclosed direct delivery of syngeneic and allogeneic large-scale expanded multipotent adult progenitor cells improves cardiac function after myocardial infarct.

Conclusion
 No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507. 

To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        


Sequence 41, 
Patent No. 7365058

  
  Query Match             100.0%;  Score 20;  DB 6;  Length 22;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


Qy          1 CACGCGAGCCGAACGAACAA 20
              ||||||||||||||||||||
Db          2 CACGCGAGCCGAACGAACAA 21